Fourth Court of Appeals
                                San Antonio, Texas
                                      January 29, 2020

                                    No. 04-19-00578-CR

                              Juan ESCALANTE-AVALOS,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 17-01-00005-CRK
                        Honorable Russell Wilson, Judge Presiding

                                      ORDER
        On September 25, 2019, we ordered appellant to cause an amended trial court
certification to be filed showing appellant had the right to appeal. On December 13, 2019, a
supplemental clerk’s record was filed containing an amended certification. It is therefore
ORDERED that the appeal is RETAINED on the docket of the court.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court